DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I directed to Fig. 1 (Claims 1-6) in the reply filed on April 28th, 2021 is acknowledged. 
However, claim 2 recites “one upper diffusion region of a first conductivity provided in the upper layer portion of the drift layer between the plurality of channel-containing region” in lines 4-6 which is only being disclosed as element 125 in non-elected Species II of Fig. 4. Claim 3 recites “wherein the channel-containing region includes a first partial diffusion region of a second conductivity type, and a second partial diffusion region of a second conductivity type provided with a side surface in contact with the first partial diffusion region” which are only being disclosed as element 116 and element 127 in non-elected Species III of Fig. 5. Claim 5 recites “the MOSFET region further includes at least one upper layer dummy region of a first conductivity Therefore, claims 2-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation, “a MOS electrode region of a first conductivity selectively provided in an upper layer portion of the channel-containing region” in lines 15-16, and limitation, “the MOS electrode region further includes a planar gate provided on the channel region via a gate insulating film” in lines 19-20. It is unclear to the Examiner how the structure of the MOS electrode region can be provided in the channel-containing region and being provided on the gate insulating film that above the channel-containing region.    

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno (Pub. No.: US 2010/0059028 A1).
Regarding claim 1, Ueno discloses a semiconductor device in Fig. 6 including an IGBT region (IGBT region 171) having an IGBT inside and a MOSFET region (MOSFET region 172) having a MOSFET inside, the semiconductor device comprising: a semiconductor substrate (combination of layers 151, 152, 153 and 154) having first and second main surfaces (top and bottom surface) (see Fig. 6 and [0064]); and a drift layer of a first conductivity type (drift layer 152) provided in the semiconductor substrate (see [0064]), wherein the IGBT region includes: a base layer of a second conductivity type (portion of base region 154 in the IGBT region 171 as shown in the annotated Fig. 6 below) provided in the semiconductor substrate and arranged adjacent on the first main surface side with respect to the drift layer (see [0064]); and a trench gate (plurality of gate electrodes 158) embedded via an insulating film (gate oxide film 157) in a region reaching a part of the drift layer from the first main surface side through the base layer (see [0064]), the MOSFET region (MOSFET region 172) includes: a channel-containing region of a second conductivity type (the remaining portion of base region 154 in the 

    PNG
    media_image1.png
    674
    901
    media_image1.png
    Greyscale

MOSFET region 172 as shown in the annotated Fig. 6 above) provided in the semiconductor substrate and selectively provided in an upper layer portion of the drift layer (above and in the regions of drift layer 153); and a MOS electrode region of a first conductivity type (n+ region in the MOSFET region 172) selectively provided in an upper layer portion of the channel-containing region, in which at least a part of an upper layer portion of the channel-containing region where the MOS electrode region is not formed is defined as a channel region (a region under the gate of MOSFET 172 between two N+ region), the MOS electrode region further includes a planar gate (planar gate of MOSFET 172) provided on the channel region via a gate insulating film (gate insulating film in the MOSFET region 172), a MOSFET of the first conductivity type (MOSFET 172 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/Primary Examiner, Art Unit 2818